DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 7-25 is objected to because of the following informalities:  The claim does not end with terminal punctuation (i.e., a period).  Appropriate correction is required.
Claims 7, 17, 20 and 23 recite “barq” where it appears applicant intended “barg”.  Appropriate action required.
Claims 8-25 are objected to because they depend from a claim to which an objection is made.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 15 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first hydraulic tank effluent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not previously a first hydraulic tank effluent."
The term “high viscosity suspension” in claims 9 and 15 is a relative term which renders the claims indefinite. The term “high viscosity suspension” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any suspension pump will be considered to read on the claims. Appropriate action required.


Allowable Subject Matter
Claims 7-23 would be allowed upon correcting the typographical errors noted above and overcoming the rejections under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  
 	Per claim 7, while it is known in the art to provide a process for continuous thermal hydrolysis of organic matter comprising: a first stage and second stage (see, for example, (US 2018/0201517 to DiMassimo et al.) in the examiner’s opinion, the prior art fails to teach or render obvious the process further comprising
 	a first stage of a feeding of a first feedstock comprising organic matter mixed with an injection of a low pressure steam having a pressure of between -0.5 barg to 0.5 barg into a first hydrolysis tank;
barg to 22 barg into a second hydrolysis tank,
  	wherein a first stage of hydrolysis by a first steam explosion and a first thermal reaction takes place in the second hydrolysis tank resulting in a production of a mix of a third feedstock and a medium pressure steam having a pressure of between 3 barg and 9 barg,
  	wherein further the third feedstock is fed into a third tank,
  	wherein further a second stage of hydrolysis by a second steam explosion takes place in the third hydrolysis tank resulting in a production of the low pressure steam pressure level steam and a stream of hydrolyzed organic matter.[[,]]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
01/06/22